Citation Nr: 1001642	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-16 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in 
Augusta, Maine


THE ISSUE

Entitlement to an effective date earlier than April 12, 1990, 
for special monthly compensation (SMC) for loss of use of the 
right foot.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  

The Veteran served on active duty from July 1942 to September 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May 2004 and August 2005 rating decisions of the 
Department of Veterans Affairs (VA) Togus Regional Office 
(RO) in Augusta, Maine.

In an August 2008 decision, the Board denied separate 
compensable ratings for tinnitus in each ear and granted an 
effective date of April 12, 1990, but no earlier, for SMC for 
loss of use of the right foot.  The Veteran appealed the 
decision to the U.S. Court of Appeals For Veterans Claims 
(Court).  In April 2009, the Court issued an order granting a 
joint motion of the parties, vacated the portion of the 
Board's decision denying an effective date prior to April 12, 
1990, and remanded the case to the Board for action 
consistent with the joint motion.  


FINDINGS OF FACT

1.  An informal or inferred claim for SMC for loss of use of 
the right foot was not raised by the record prior to April 
12, 1990.

2.  Prior to April 12, 1990, the Veteran's right foot had 
effective function remaining other than that which would have 
been be equally well served by an amputation stump at the 
site of election below knee with use of a suitable prosthetic 
appliance, so that the acts of balance, propulsion, etc., 
could not have been accomplished equally well by an 
amputation stump with prosthesis.





CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
April 12, 1990, for an award of SMC based on loss of use of 
the right foot have not been met.  38 U.S.C.A. §§ 5101(a), 
5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.400, 
3.350(a)(2)(i), 3.155, 3.157(b), 4.63 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an effective date earlier than April 
12, 1990, for SMC for loss of use of the right foot.  The 
Board will initially discuss certain preliminary matter, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letter 
mailed in June 2005.  Although the RO did not readjudicate 
the Veteran's claims following the provision of the required 
notice, no additional evidence pertinent to the issue was 
received in response to the notice.  Therefore, there is no 
reason to believe that any ultimate decision of the RO on the 
merits of the claim would have been different had VCAA notice 
been provided at an earlier time.

As explained below, a determination of the proper effective 
date for the award of SMC is based on when the claim for the 
benefit was received and when entitlement arose.  The record 
reflects that all evidence pertinent to when the Veteran's 
entitlement arose is already of record, as is the 
documentation constituting the Veteran's claim for SMC.

Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
his claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.




Legal Criteria

SMC

For the purposes of SMC, loss of use of a foot is determined 
to exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below knee with use of a suitable 
prosthetic appliance.  The determination is made on the basis 
of the actual remaining function, whether the acts of 
balance, propulsion, etc., could be accomplished equally well 
by an amputation stump with prosthesis.  
38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

Effective Dates

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  Otherwise, the 
award will be effective the later of the date of receipt of 
claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not of full age and capacity or possessing 
full social and civil rights may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen: (1) A report of examination or 
hospitalization by VA or uniformed services, where such 
report relates to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission; (2) Evidence from a private physician 
or layman, with the date of receipt of such evidence accepted 
when the evidence is within the competence of the physician 
or lay person and shows the reasonable probability of 
entitlement to benefits; (3) When submitted by or on behalf 
of the veteran and entitlement is shown, date of receipt by 
VA of examination reports, clinical records, and transcripts 
of records will be accepted as the date of receipt of a claim 
if received from State, county, municipal, recognized private 
institutions, or other Government hospitals.  38 C.F.R. 
§ 3.157(b).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

VA hospital treatment records dated from March 30, 1987, to 
April 2, 1987, indicate that the Veteran underwent a first 
metatarsal phalangeal joint (MPJ) arthroplasty of the right 
foot.  He was diagnosed as having degenerative joint disease 
of the right first MPJ, and osteoarthritis.  

The Veteran was afforded a VA examination in May 1987.  The 
examination report indicates that the Veteran related pain in 
the area of the right forefoot along the plantar aspect of 
the metatarsal heads, especially in the area of the 
metatarsal heads and the first MPJ.  The Veteran stated that 
discomfort started shortly after he was on his feet and 
radiated to the right of the foot on the plantar aspect into 
the lower leg.  He also indicated that hard surfaces were a 
considerable problem.  On examination, there was noted to be 
an inserted artificial joint in the first MPJ due to 
degenerative joint disease of the area.  There was adequate 
circulation on both dorsalis pedis and posterior tibial 
pulses.  There was normal hair growth on the foot, it was 
warm and dry to touch, and the nails were in good repair.  It 
was noted that on standing there were severe pronation, and 
severe bulging of the medial border with complete collapse of 
the medial arch, a valgus of the heel, forefoot varus, and 
rear foot varus.  It was also noted the Veteran's severe 
amount of pronation was causing forefoot discomfort.  

July 1987 VA treatment records indicate that the Veteran's 
right foot implant failed.  

In a July 1987 written statement, the Veteran asserted that 
his right foot was not the same as it was prior to his April 
1987 operation, that his large toe was now twisted out at one 
side at about 10 to 20 degrees, and that he could no longer 
stand on his feet to teach his classes.  In a September 1987 
statement, the Veteran indicated that he could not put any 
weight on his right foot because of soreness and pain, and 
that he was favoring that foot and putting all of his weight 
on the left foot.  In a June 1988 statement, the Veteran 
indicated that he could not stand on his feet for more than 
one hour, could not walk any distance without the use of 
canes, continued to have pain in the right foot, and could 
not walk without shoes and some sort of support in his shoes.  
During a January 1989 RO personal hearing, the Veteran 
testified that he could not stand for any length of time, 
could not walk any distance, had to use crutches in order to 
get around, and could not continue his driver education 
business because it required him to stand for a length of 
time.

The Veteran was afforded another VA examination in February 
1988.  At the time of the examination, the Veteran complained 
of intense pain at the first MPJ, heel, medial malleolus, 
across the dorsum of the foot, and over the extensor hallucis 
longus tendon of the right foot.  It was noted that the total 
hallux implant had been inserted at the right hallux in an 
attempt to relieve the Veteran's pain, but that the pain had 
worsened and three months later the implant was removed.  The 
Veteran stated that, due to his intense right foot pain, he 
could barely put weight on his foot, which caused him to 
alter his gait.  

On examination, it was noted that the Veteran's neurovascular 
status was within normal limits, and that there was pain on 
palpation of the first MPJ, heel, and over the extensor 
hallucis longus of tendon of the right foot.  Ranges of 
motion of the ankle and subtalar joints were within normal 
limits.  Range of motion of the right hallux was decreased, 
with 15 degrees of dorsiflexion and 5 degrees of plantar 
flexion.  He exhibited severe flattening of the medial arch 
bilaterally on weight bearing.  On standing, he exhibited no 
difficulty, but had some problems with other postural 
positions, walked with Canadian canes, and lurched profoundly 
to both sides.  The examiner opined that the Veteran was 
experiencing a lot of pain with resulting disability due to 
his right foot condition, that the condition could be 
attributed to his arthritis, pes planus, and residuals of 
foot surgery, but that he might be helped with the use of 
soft accommodative orthotics and would be scheduled to be 
casted for them in the near future.  

On an August 1988 VA examination, it was noted that the 
Veteran continued to have problems in the right great toe 
region with continued pain, relatively marked shortening of 
the toe, depression over the first metatarsal with some pain, 
and arch pain.  Examination of the foot revealed marked pes 
planus, good range of motion of the ankle and forefoot, and 
shortening of the right great toe of approximately one-half 
to three-fourths.  Circulation of the foot appeared to be 
adequate. 

A June 1989 letter from the Veteran's private physician, Dr. 
D., indicates that the Veteran had continued to be limited in 
function due to pain in the first MPJ and sesamoids apparatus 
of the right foot, as well as pain beneath the second and 
third MPJs.  It was noted that several surgical procedures 
were discussed with the Veteran to attempt to alleviate the 
painful great toe joint symptomatology and re-establish a 
more normal length pattern of the first, second, and third 
metatarsals and toes and improve discomfort to this area.  It 
was also noted that the Veteran hoped to improve to where he 
could walk in comfort and without the assistance of a cane.

A July 1989 letter from the Veteran's private doctor, Dr. B., 
indicates that the Veteran walked with a cane, and Canadian 
crutches when his foot got too bad, because any weight on the 
right foot increased the intensity of pain.  It was noted 
that the Veteran described the pain as mostly being in the 
right MPJ area, but also at the base of the heel at the 
plantar and inferior aspect of the calcaneus and through the 
subtalar joint area.  

On physical examination, the Veteran ambulated with a cane 
and was unable to put too much weight over the medial aspect 
of the right foot.  When he ambulated without his shoes, he 
demonstrated a hyperextension of the great toe and a frontal 
clawing of the second toe with pressure over the medial 
aspect of the tip of the second toe.  He stood with 
significant flattening of the medial and longitudinal arch, 
and pronation of the foot.  His ankle range of motion was 
good and comparable to the other side.  The first ray was 
very short, with the tip of the great toe coming to about the 
level of the interphalangeal joint of the second toe.  He had 
pain with any motion through the MPJ or even the distal 
interphalangeal joint of the toe, and he was tender across 
the entire metatarsal arch area, and over the inferior and 
anterior aspect of the calcaneal tuberosity into the arch.  
There was no actual swelling, but subtalar joint motion was 
extremely restricted on the right.  Dr. B. stated that the 
Veteran might benefit from a shortening of the second and 
third rays, injection therapy, and possibly a triple 
arthrodesis, but that further surgical attempts would be to 
strictly salvage and might have a possibility of making his 
foot worse.  

After reviewing the record, the Board finds the preponderance 
of the evidence to be against the Veteran's claim for an 
effective date earlier than April 12, 1990, for SMC for loss 
of use of the right foot.

An informal or inferred claim for SMC for loss of use of the 
right foot was not raised by the record prior to April 12, 
1990.  The record reflects that the Veteran had previously 
sought an increased rate of disability compensation for his 
bilateral foot disability, that the claim was denied by the 
RO, and that the denial was affirmed in a Board decision 
dated in December 1989.  However, prior to April 12, 1990, 
the record reflects no communication requesting a 
determination of entitlement or evidencing a belief in 
entitlement to SMC for loss of use of the right foot.

Moreover, even if a VA examination report or treatment record 
prior to April 12, 1990, pertaining to the Veteran's service-
connected right foot disability were to be considered an 
informal claim for SMC for loss of use of the right foot 
under 38 C.F.R. § 3.157(b), the evidence does not show that 
entitlement to SMC for loss of use of the right foot arose 
prior to April 12, 1990.

The May 1987, February 1988, and August 1988 VA examination 
reports indicate significant difficulties with the function 
of the right foot.  However, although the Veteran complained 
of severe pain on weight bearing so that his gait was 
altered, the Veteran never indicated that his foot condition 
was of such severity that he was not able to use it.  
Furthermore, ranges of motion of the ankle and subtalar 
joints were within normal limits, and range of motion of the 
right hallux was present, even though it was decreased in 
dorsiflexion and plantar flexion.  Moreover, the February 
1988 VA examiner indicated that use of the right foot might 
be preserved with the help of soft accommodative orthotics.  
This evidence indicates that effective function remained in 
the right foot other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance, so that the 
acts of balance, propulsion, etc., could not have been 
accomplished equally well by an amputation stump with 
prosthesis.

The Veteran's July 1987, April 1987, September 1987, and June 
1988 statements and January 1989 testimony indicate that he 
was not able to put weight on his right foot due to pain, 
that he favored that foot when walking, that he could not 
stand on his feet for more than one hour, that he could not 
walk distances without the use of canes, and that he could 
not walk without shoes and some sort of support in his shoes.  
While these statements indicate significant functional 
impairment of the right foot, they do not indicate that the 
Veteran intended to assert that he had lost use of his right 
foot.  They furthermore do not indicate that no effective 
function remained in the right foot other than that which 
would be equally well served by an amputation stump at the 
site of election below knee with use of a suitable prosthetic 
appliance, so that the acts of balance, propulsion, etc., 
could be accomplished equally well by an amputation stump 
with prosthesis.

The Board notes the June 1989 letter from Dr. D. and July 
1989 letter from Dr. B.  However, neither letter indicates 
that the Veteran had loss of use of his foot under the 
provisions of 38 C.F.R. §§ 3.350(a)(2)(i), 4.63.  Dr. D. 
indicated that the Veteran hoped to improve to where he could 
walk in comfort and without the assistance of a cane.  Dr. B. 
indicated that the Veteran walked with a cane or Canadian 
crutches due to right foot pain when he applied any weight, 
but noted that that further surgery might be beneficial to 
salvage foot function but might actually make his foot worse.  
Rather than demonstrating loss of use of the Veteran's right 
foot, these statements indicate that effective function 
remained in the Veteran's right foot other than that which 
would be equally well served by an amputation stump at the 
site of election below knee with use of a suitable prosthetic 
appliance, so that the acts of balance, propulsion, etc., 
could not have been accomplished equally well by an 
amputation stump with prosthesis.

The Board has considered the provisions of 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400 allowing an effective date of the 
earliest date ascertainable that an increase in disability 
had occurred if application is received within one year from 
such date.  However, because the evidence, including the 
letters of Dr. D. and Dr. B., does not establish that the 
Veteran met the criteria for SMC for loss of use of the right 
foot during the one year period prior to April 12, 1990, an 
increased rating under these provisions is not applicable.

The Board has also considered the Veteran's assertions that 
he has been dependent on crutches or a cane since he first 
had a foot operation, and that he should be compensated for 
the loss of use of his right foot from the time of such 
operation.  Whether loss of the use of a foot exists is a 
legal determination under 38 C.F.R. §§ 3.350(a)(2)(i), 4.63, 
which defines such loss of use as being when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance, so that the 
acts of balance, propulsion, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  As 
explained above, the contemporaneous evidence, including the 
competent medical evidence and the Veteran's own statements, 
shows that the Veteran had not lost use of the right foot 
according to these provisions during the period prior to 
April 12, 1990.  To the extent that the Veteran has asserted 
that, as of the date of his surgery or anytime prior to April 
12, 1990, no effective right foot function remained other 
than that which would be equally well served by an amputation 
stump at the site of election below knee with use of a 
suitable prosthetic appliance, so that the acts of balance, 
propulsion, etc., could be accomplished equally well by an 
amputation stump with prosthesis, the Board finds the 
contemporaneous evidence of record to be more probative than 
such assertions.  

Accordingly, an effective date earlier than April 12, 1990, 
for SMC for loss of use of the right foot is not warranted in 
this case.


ORDER

An effective date earlier than April 12, 1990, for special 
monthly compensation for loss of use of the right foot is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


